Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: 084897-US-PA 
Filling Date: 11/12/2019
 Inventor: Chang et al. 
Examiner: Bilkis Jahan

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Acknowledgement
2.	The amendment filed on 12/30/2021, responding to the office action mailed on 09/02/2021, has been entered into the record. The present office action is made with all 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	The application has been amended as follows: 

Claims 14-20 are cancelled.
Examiner rejoined the claims 9-13 based on the remark filed on 12/30/21.


Rejoinder
5.	 Claims 1-7 and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-13 directed to using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 12/27/07 hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Allowable Subject Matter
6.	Claims 1-12 and 13 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 

8.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device comprising: a first channel layer, disposed in the recess of the substrate, and covering a surface of the recess; a first barrier layer, disposed on a surface of the first channel layer and located in the recess; an insulating structure, disposed in the recess; wherein a hetero junction formed at an interface of the first channel layer and the first barrier layer is external to the substrate, and a two dimensional electron gas or a two dimensional hole gas is induced along the hetero junction external to the substrate; forming an insulating structure in the recess in combination with all other limitations as recited in claim 1.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896